                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 IVAN POTTS,

        Plaintiff,

        v.

 EVODIO C. HENDRIX,
                                                          Civil Action No. TDC-16-3187
 WAYNE EARL JENKINS,
 MAURICE KILPATRICK WARD and
 BAL TIM ORE CITY POLICE
 DEPARTMENT,

        Defendants.




                                  MEMORANDUM ORDER

       Plaintiff Ivan Potts has filed suit against Defendants Evodio C. Hendrix, Wayne Earl

Jenkins, Maurice Kilpatrick Ward ("the Police Officer Defendants"), and the Baltimore City Police

Department ("BCPD") asserting claims pursuant to 42 U .S.C.      S   1983 against the Police Officer

Defendants for unlawful detention and excessive force based on his allegations that they stopped

and detained him without justification, assaulted him, and planted a handgun on his person to

justify their actions. As a result of the allegedly planted handgun, Potts was charged with illegal

possession of a firearm, convicted on March 2, 2016, and sentenced to eight years of imprisonment.

After Potts had served approximately two years of his sentence, his conviction was vacated on

April 12,2017 at the request of the Baltimore City State's Attorney.

        On September 19, 2016, before his conviction was vacated, Potts filed his original

Complaint in this case alleging    S   1983 claims against the Police Officer Defendants.        On

September 19, 2017, Potts filed the Second Amended Complaint in which he added a       S 1983 claim
against BCPD pursuant to Monell v. Department of Social Services of the City of New York, 436

U.S. 658 (1978), alleging that the BCPD's acts and omissions amounted to a de facto policy of

condoning constitutional violations by its officers.

        BCPD has filed a Motion to Bifurcate and Stay Discovery, arguing that discovery and trial

on the claims against BCPD should be bifurcated from discovery and trial on the claims against

the Police Officer Defendants.       Potts opposes the Motion.       Having reviewed the parties'

submissions, the Court finds no hearing necessary. See D. Md. Local R. 105.6. For the reasons

set forth below, the Motion is DENIED WITHOUT PREJUDICE to renewal after the close of

discovery.

        A court may order separate trials of one or more separate issues or claims "[f]or

convenience, to avoid prejudice, or to expedite and economize." Fed. R. Civ. P. 42(b). Only one

of these criteria must be met to justify bifurcation. Houseman v. Us. Aviation Underwriters, 171

F.3d 1117, 1121 (7th Cir. 1999). Once a criterion is satisfied, the court "must be satisfied that the

decision to bifurcate does not unfairly prejudice the non-moving party." Id. However, "separation

of issues for trial is not to be routinely ordered," Fed. R. Civ. P. 42(b) advisory committee's note

to 1966 amendment; rather, "[e]ach case must be considered in light of its particular facts and

circumstances."   Marryshow v. Town of Bladensburg, 139 F.R.D. 318, 319 (D. Md. 1991). The

decision on bifurcation is committed to the trial court's sound discretion. Houseman, 171 F.3d at

1121.

        Here, BCPD requests that the Court hold a trial on the Police Officer Defendants' liability

first, then hold a separate trial on BCPD's liability in the event that the Police Officer Defendants

are found liable. BCPD first argues that such bifurcation is appropriate because Potts's Monell

claim can succeed only if there is first a finding of individual liability against at least one of the



                                                  2
Police Officer Defendants.     Thus, BCPD asserts, bifurcation would preserve judicial resources

because a jury verdict in favor ofthe Police Officer Defendants would obviate the need for a trial

on BCPD's liability.    However, bifurcation would not necessarily be more efficient, because if

Potts were to prevail at a separate trial against the Police Officer Defendants only, it is likely that

the witnesses and evidence presented in that first trial would be relevant to the claim against BCPD

and would therefore need to be presented a second time in the trial against the BCPD.

       Under the particular circumstances of this case, there are several indicators that Potts has a

more substantial likelihood of success against the Police Officer Defendants than in the typical       S
1983 case, including the facts that (1) the State's Attorney requested that Potts's conviction be

vacated; (2) the Police Officer Defendants have pleaded guilty to racketeering conspiracy charges

and either admitted to or were found to have planted evidence on innocent people to manufacture

charges; and (3) the United States Department of Justice ("DOl") conducted a review of BCPD

policies and practices and identified various unconstitutional       practices, including a pattern or

practice of making unconstitutional stops, using excessive force, and having inadequate policies,

training, and supervision to deter misconduct.         Where, under the facts of this case, there is a

significant likelihood that Potts will be able to establish liability against one or more Police Officer

Defendants, it may be more efficient to have a single discovery period and a single trial on all

claims, rather than having two discovery periods and trials. At a minimum, it is premature to

conclude that bifurcation of trials would advance, rather than undermine, judicial economy.

        BCPD also asserts that, because the Monell claim will likely require Potts to introduce

evidence of prior police misconduct, separate trials are warranted to avoid prejudice to the Police

Officer Defendants and possible confusion by the jury.          BCPD further argues that it might be

unduly prejudiced by the presentation evidence of individual liability against the Police Officer



                                                   3
Defendants in the same trial. At this point, however, the Police Officer Defendants have not moved

for bifurcation or otherwise claimed that a joint trial would unfairly prejudice them. It is not clear

how the BCPD would be unfairly prejudiced by ajoint trial because evidence of the Police Officer

Defendants' alleged misconduct would likely be admissible in a separate trial on the Monell claim.

At a minimum, it is premature to conclude that either the Police Officer Defendants or the BCPD

would be unduly prejudiced by a joint trial.    Nor is there yet any basis to conclude that the jury

would be confused by the evidence in a manner that could not be remedied by relevant jury

instructions.   See generally Conn. v. Johnson, 460 U.S. 73, 85 n.14 (1983) (noting that courts

"must assume that juries for the most part understand and faithfully follow instructions").     There

is, however, a risk that bifurcation would unfairly prejudice Potts because it would impose a

significant barrier to his ability to pursue a claim against BCPD to vindicate systemic concerns, as

he would have to undertake two separate trials to do so. Without a fuller understanding of the

record after discovery on all issues, the Court cannot properly evaluate whether the potential

prejudice to particular parties weighs for or against bifurcation in this particular case.

        As for discovery, under the specific circumstances of this case, where DOJ has already

collected documents relevant to BCPD's policies and practices, and Potts has stated that his

discovery requests on the Monell claim will be limited to a request for the previously assembled

documents from the DOJ investigation, there is no compelling need to bifurcate discovery to

conserve the resources of the parties.

        Accordingly, it is hereby ORDERED that the Motion to Bifurcate and Stay Discovery,

ECF No. 67, is DENIED WITHOUT PREJUDICE.                   Should the Parties require more time to

complete discovery on the Monell claim in light of the Court's determination, they should file a
Motion requesting a modification of the scheduling order, with a joint proposal for a revised

schedule, within 21 days of the date ofthis Order.




Date: December 7,2018
                                                     THEODORE D. CHUA
                                                     United States District Ju   e




                                                5
